Citation Nr: 1439363	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extension of the delimiting date beyond June 1, 2005, for receipt of educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill (MGIB)).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty in the Marine Corps from July 1990 to May 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case is now in the jurisdiction of the Seattle, Washington RO.  In October 2011, the Veteran requested a hearing at the RO before a Veterans Law Judge; the request was withdrawn in June and July 2012 statements by the Veteran and his representative.  


FINDINGS OF FACT

1.  The Veteran entered active duty in July 1990 and was separated from service on May 31, 1995, with no further military service.

2.  The Veteran's delimiting period (period of eligibility) for receiving Chapter 30 educational benefits expired on June 1, 2005. 

3.  In May 2011, the Veteran filed an initial application for VA education benefits, with a request to extend the delimiting date for such benefits beyond June 1, 2005.

4.  The evidence does not demonstrate that after 2004 the Veteran was prevented from initiating or completing a program of education due to any personal physical or mental disability; good cause for the untimely receipt of the request to extend the delimiting date has not been shown.  


CONCLUSION OF LAW

An extension of the delimiting date for receiving educational assistance benefits under Chapter 30 of Title 38 of the United States Code (MGIB), beyond June 1, 2005 is not warranted.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1033(c), (e), 21.7050(a), 21.7051(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the Veteran.  The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  

In letters dated in July 2011 and August 2011, in addition to the September 2011 statement of the case, the RO provided notification to the Veteran of the criteria for an extension of the delimiting date, namely, medical infeasibility for initiating/completing an education program, what evidence was lacking to substantiate the claim, and what evidence VA still needed from the Veteran to satisfy such criteria.  The RO also provided notification to the Veteran as to the time limits for applying for an extension of the eligibility period for using VA education benefits under Chapter 30, namely, one year from your basic ending date, or one year after the date on which he became unable to initiate or continue training following his recuperation from the disability.  Therefore, considering such notifications and what VA has done and will do if the requested evidence was received from the Veteran, the Board finds that no further action is necessary under the statutory and regulatory duties to notify.

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 C.F.R. § 21.1032.  The Veteran has submitted a medical report from a VA doctor, dated in July 2011, as well as private medical records to include those from Eastern State Hospital, but he has not identified any additionally available evidence for consideration in his appeal.  Further, the Veteran was afforded the opportunity for a hearing but, as noted above, withdrew the request.  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

Legal Criteria

The provisions of Chapter 30, Title 38 of the United States Code, allows for educational assistance for members of the Armed Forces after their separation from military service.  For eligibility to receive educational benefits pursuant to Chapter 30, an individual must serve a minimum of two years of active duty, depending on the obligated period of service at the time of induction, and be honorably discharged.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a). 

Generally, a veteran who entered active duty after June 1985 and who is eligible under the MGIB is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the veteran's last discharge or release from a period of active duty of ninety days or more of continuous service. 

The law provides that VA shall grant an extension of the applicable delimiting period provided that the veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible, and VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2). 

The VA must receive a claim for an extended period of eligibility by the later of the following dates:  one year from the date on which the veteran's original period of eligibility ended, or one year from the date on which the veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

For purposes of determining the commencing date of an award of educational assistance benefits under Chapter 30, the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA. 38 C.F.R. § 21.1029(b).  Regarding the applicable commencing date for payment of Chapter 30 benefits - where a person eligible to receive educational assistance under Chapter 30 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing - the date is no earlier than one year before the date of the claim for benefits (as determined by 38 C.F.R. § 21.1029(b)).  38 C.F.R. § 21.7131(a)(1).

Analysis

The Veteran contends that his delimiting date for receipt of educational assistance under Chapter 30 of Title 38 of the United States Code (MGIB) should be extended beyond June 1, 2005, due to service-connected disability that prevented him from initiating a program of education.  A review of his file found that he was discharged from active service on May 31, 1995, and the period of eligibility for Chapter 30 benefits ended on June 1, 2005 (i.e., 10 years from the date of his discharge from service), which is in accordance with the law.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  In May 2011, the Veteran filed an initial application for MGIB benefits, stating that he desired to have his benefits "reinstated or activated."  On his statement, he also requested "an extension on" his benefits, asserting that he had been unable to use them in the past due to his schizoaffective disorder.  He indicated that he was currently stable on his medication.  

On its face, the claim for an extended period of eligibility was not timely filed.  That is, the Veteran's May 2011 application for benefits and request for an extension of the period of eligibility was not received within one year from the date on which his original period of eligibility ended on June 1, 2005.  38 C.F.R. §§ 21.1033(c)(1), 21.7051(a).  Nevertheless, the Veteran's request for an extended period of eligibility may be timely if it is shown that it was received one year from the date on which the Veteran's disability no longer prevented him from beginning a chosen program of education.  It is on this basis - medical infeasibility - that the Veteran advances his argument for an extension.   

After reviewing the file, the Board finds that the preponderance of the evidence is against the Veteran's claim for extending the delimiting date for his Chapter 30 educational benefits.  Specifically, the evidence does not demonstrate that his extension request was received within one year from the date on which he was no longer prevented from initiating a program of education on the basis of physical or mental disability not the result of his willful misconduct.  

Notably, the regulations do not authorize the extension of a delimiting period for education benefits for any reason other than medical infeasibility.  38 C.F.R. § 21.7051(a)(2).  The Veteran has furnished VA and private medical evidence of his mental health concerns during his period of eligibility for MGIB benefits.  A VA physician in a July 2011 letter certified that the Veteran was under her psychiatric care and follow-up since 2000 and noted that he had been compliant with treatment and stable on his symptoms for a number of years, with his last period of hospitalization having taken place in December 2004.  Private records, particularly those from Eastern State Hospital, show that the Veteran was an inpatient on several occasions for treatment of schizoaffective disorder.  The dates of such hospitalizations were:  from November 1, 1995 to December 6, 1995; from July 2, 1997 to July 14, 1997; and from May 27, 2004 to June 7, 2004.  Additionally, a private psychiatric evaluation, on an outpatient basis at Eastern State Hospital, was conducted in February 1998 for the purpose of determining legal sanity and competency (in connection with legal charges of burglary that were filed against the Veteran).  It was determined in that evaluation that on or about the time of the commission of the crime in August 1997 the Veteran suffered from a mental disease but that it was well managed at that time with medications and his mental disease was "in remission."  The foregoing evidence shows that the Veteran's condition was of such severity to have prevented him from initiating or completing an education program on several occasions during the period of eligibility that ended on June 1, 2005.  However, after his last hospitalization in December 2004, there is no indication that his mental disability prevented him from initiating an education program. 

In other words, the evidence does not establish that a program of education was medically infeasible after December 2004.  As the regulations provide that the Veteran had one year from the date on which he was no longer prevented from initiating a program of education on the basis of physical or mental disability in which to file an extension of his period of eligibility, his extension request would be untimely if not filed before December 2005.  As his request was filed many years later, in May 2011, the Veteran does not satisfy the timeliness requirements for extending the delimiting period for MGIB benefits.  38 C.F.R. §§ 21.1033(c)(2), 21.7051(a).  

It is also significant that when asked by the RO in July 2011 to send proof of the date he was able to attend a program of training following his disability, the Veteran responded in July 2011 that he had been able to attend a training program since "June/July 2004" when he was last discharged from the hospital.  He added that he had been stable on medication and not hospitalized since then.  While there is some discrepancy in this statement regarding the last date of hospitalization - the Veteran indicated he was last hospitalized in July 2004 and a VA physician noted he was last hospitalized in December 2004 (which may or may not be attributed to a typographical error), the fact remains that the medical records as well as the Veteran's own assertions demonstrate that beyond 2004 he was stable from a medical standpoint and able to participate in a program of education.  

38 C.F.R. § 21.1033(e) provides that VA may extend for good cause a time limit within which a claimant is required to act to perfect a claim or challenge an adverse VA decision; and that VA may grant such an extension only when the following two conditions are met:  (1) when a claimant requests an extension after expiration of a time limit, he must take the required action concurrently with or before the filing of that request; and (2) the claimant must show good cause as to why he could not take the required action during the original time period and could not have taken the required action sooner.  Here, there is no evidence as to why the Veteran could not have filed a request for extending the period of eligibility within the year following his last psychiatric hospitalization in 2004; rather by his words and by the medical records in the file it is demonstrated that the Veteran's psychiatric status was deemed stable on medications and he was able to participate in an education program following a December 2004 hospitalization.  Therefore, good cause to extend the delimiting date beyond June 1, 2005 is not shown.  

While the Board sympathizes with the Veteran's circumstances, this decision is made in accordance with the governing statutes and regulations.  Applying the law to the facts shown, the Board finds that the Veteran was not prevented from initiating or completing a chosen program of education after December 2004 due to physical or mental disability, and his May 2011 request for extending the delimiting date beyond June 1, 2005 was untimely.  Accordingly, his claim must be denied. 

As noted above, the legal criteria governing eligibility requirements for Chapter 30 educational assistance are specific; as it is determined that the Veteran has not met the criteria for an extension of the delimiting date, his eligibility period for Chapter 30 benefits expired on June 1, 2005. 


ORDER

The appeal seeking an extension of the delimiting date for receipt of educational assistance under Chapter 30 of Title 38 of the United States Code (MGIB) beyond June 1, 2005 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


